DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Remarks filed March 16, 2022 has been fully considered. No claim set was filed with the Remarks. Rather, the applicant requests reconsideration of the rejection made in the last Detailed Action, which was the Non-Final Rejection dated December 21, 2021. Therefore, claims 1 and 3-8 are still pending in the application. Claim 1 is the only independent claim. 
In the Remarks, the applicant on page 2 under the heading “Claim Rejections Under 35 U.S.C. § 103,” mainly states the claim language of claim 1 and summarizes the invention. The applicant then makes two arguments against the last Non-Final Rejection. First, on page 3 of the Remarks, the applicant argues that Casasso “does not consider whether the total energizing time is longer than a time available for the operation cycle. Instead, Casasso focuses on the time between injections, and lowers a number of distinct injections when the time between injections falls below a threshold” (underlining in the original). 
As pointed out in the “Response to Arguments” section of the last Detailed Action, Casasso contemplates the overall injection time, which is known because Casasso teaches in paragraph 0027 that when the time difference between two successive fuel injections becomes too small, the injections actually merge into one long injection. What this means is that the fuel injectors essentially continue to inject fuel rather than stop and then start again, which is to say, close and then open again. When 
Casasso explicitly teaches that if the time between the two cycles becomes too small, then the system should drop down to one injection. Casasso could not know that the energizing time for one long merged injection is “equivalent” to the energizing time of two “separate injections” if Casasso did not know the total injection time of the two separate injections in the first place. Therefore, Casasso knows all the time quantities involved in the system.
To determine if Casasso reads on the present invention it is important to know if the time for each separate injection is known by Casasso. If it is, and Casasso knows the time between the injections (which we know he knows), then it would be a simple matter of mathematics and only a matter of design choice whether a person measured the time between injections or the overall time across two injections to determine whether to have two or one injection. In paragraph 0005 Casasso explains that there is an “energizing time (te)” which is the commanded beginning of an injection cycle. As can be seen in Fig. 2, te is a single point in time. (Note that the second Y-axis is “I” or current.) In Fig. 2, although te is a fixed time, the time it takes for the current to actually reach the injector anchor and the time it takes the injector to actually open (Lo) can vary e.
The commanded end of the cycle is also shown in Fig. 2. This end is when the current command ends. Just like at te where the current “I” begins to ramp up at different rates, so at the end of the current command, the current command ramps down at different rates. This does not mean that the current command starts and stops at different times, but that the current itself does. The commanded time of injection is set by the controller and has a definite and known start and stop time. 
So the commanded injection open and close time is known, as seen in Fig. 2. The current command in Fig. 2 is a commanded duration. The duration is known with such definiteness that it can be graphed, and is graphed in Fig. 2. It is true, as the applicant notes in the Remarks, that the start and end times can be adjusted, as described in paragraphs 0022-0024. Yet this adjustment is still done by the processor and is a known quantity. The processor knows the entire time exactly how long the cycles for each injection are. 
Most modern fuel injection systems use electronic controllers to adjust the injection times. When the RPM of the engine changes, injection times must also change. Casasso adds that the injection time can be slightly adjusted for a given RPM to compensate for slow moving injection anchors. 
So Casasso teaches known injection times and a variable time between them. Casasso teaches that if the time between injections gets too short, the system should drop down to one injection. Since Casasso knows all the quantities that make up the total time across two injections, that is, Casasso knows the injection time and the time 
This fact becomes especially persuasive when one further compares Casasso’s reasoning to the present application’s. On page 4 of the specification of the present application the applicant states that, for a given RPM, modern engines often perform fuel injection in stages, but if multiple injections are not possible, then the number of injections will have to be decreased. Page 6 of the specification teaches that the time the injectors take to inject fuel can change with electrical properties. Casasso, Fig. 2, says this as well. 
Page 7 of the present specification teaches determining a corrected “start of injection” time that relates to the engine angle. Casasso similarly teaches in paragraph 0018 and 0022 that the injection start time can be adjusted with respect to the crank angle. The present application teaches on page 7 that the “correction injection time Tic is “Ti + Ts,” where Ti is the “initial injection time” and “Ts” is the “compensation time”. This is essentially identical to what is found in Casasso, paragraphs 0022-0024, in which Casasso teaches that the “injection start time” can “be anticipated,” i.e. the injection time can be commanded to start a bit earlier. 

The second argument the applicant makes in the Remarks is that one of ordinary skill in the art would not combine the teachings of Casasso with Watanabe. This argument is made on page 3 of the Remarks. The applicant points to paragraphs 0009 and 0075-0098. Paragraph 0009 teaches that, by changing the capacitor characteristics of an injector system, the delay of the opening of an injector is avoided. Paragraphs 0075-0098 make a similar point, especially paragraph 0078 which states that “injector opening delay…can be prevented.” Watanabe in these paragraphs is coming up with a solution to the same problem faced by Casasso, namely, that due to electrical characteristics or temperature, the injectors are not opening fast enough. Casasso and In Re Bigio court decision, as discussed in the MPEP §2141.01(a) I.
Please see the rejections below, which are identical to the rejections in the Non-Final Rejection dated December 10, 2021 because the claims are identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seufert et al. (US Pat. No. 7,610,891 B2) in view of Watanabe (DE 10 2014 216521 A1), in further view of Casasso (EP 2083159A1).

Regarding claim 1, Seufert teaches:
see Seufert, col. 11, lines 8-9) for a hybrid automotive vehicle, including both an internal combustion propulsion engine and an electric motor (see Seufert, col. 9, lines 54-55, line 58 for the internal combustion engine, and lines 65-66 for the electric motor), said internal combustion propulsion engine performing multiple fuel injections per cylinder within an operating cycle (this is taught as being common in the art by the specification of the instant application itself, page 4, the third full paragraph, which reads: “specifically, modern engines do not systematically inject the fuel into the internal combustion propulsion engine all at once, rather it is injected in several stages.” Therefore, a specific art rejection will not be made, except to say that Seufert teaches a modern engine, as seen by the mention of the “injection process” in col. 2 lines 17-18.), said hybrid automotive vehicle being provided with a first electrical network powered at a first DC voltage that is intended to supply power to a motor control of the internal combustion propulsion engine and a second electrical network powered at a second DC voltage, said second DC voltage being higher than the first DC voltage and intended to supply power to the electric motor, (see Seufert, col. 11, lines 14-15 for a “12V network” and a “42V network.”), said method comprising:
adapting the control parameters of the solenoid fuel injectors on the basis of 
an injection pressure upstream of the solenoid fuel injectors (see col. 11, line 27).
Yet Seufert may not explicitly teach:

i. connecting the second DC voltage to the electrical power supply of the solenoid fuel injectors; 
ii. reading the value of the second DC voltage; 
iii. adapting the control parameters of the solenoid fuel injectors on the basis of 
the value read in step ii, of 
an engine speed of the internal combustion propulsion engine, of 
a temperature of the internal combustion propulsion engine; 
iv. controlling the solenoid fuel injectors using the second DC voltage, wherein: 
iv.a. there is no change in the injector control parameters when the value is higher than or equal to a threshold value; and 
iv.b. at least one of the injector control parameters is changed when the value is lower than the threshold value, 
the at least one of the injector control parameters of the solenoid injectors including fuel injection time; 
v. performing a consistency test of the adapted control parameters, the consistency test including determining if a total fuel injection time of the adapted control parameters is longer than a time available for the operating cycle of the internal combustion propulsion engine; and Page 2 of 6Appln. No.: 15/762,7622015P04869WOUS Amendment Dated October 19, 2021 Reply to Final Office Action of August 25, 2021 
vi. lowering a number of the multiple fuel injections when the consistency test of the adapted control parameters fails.  
However, Watanabe teaches:

i. connecting the second DC voltage to the electrical power supply of the solenoid fuel injectors (see Watanabe, paragraph 0022 for a “fuel injection control apparatus” that “includes…solenoid injectors.” These are connected to ECU 31. See paragraph 0026 for this electronic control unit including a “power supply line Lp” through which a battery voltage (vehicle battery voltage) VB as a power supply voltage is supplied.); 
ii. reading the value of the second DC voltage (see Watanabe, DE 10 2014 216521A1, paragraph 0029 for ECU 31 containing a charge control circuit 36 that monitors the voltage of a second DC voltage.); 
iii. adapting the control parameters of the solenoid fuel injectors on the basis of 
the value read in step ii (see Watanabe, paragraph 0043 for a microcomputer 38 that sets the charge permission signal when all the injection command signals are low. In other words, the system checks the voltage, then sets the cylinders to their proper position based on the checked voltage.), of
an engine speed of the internal combustion propulsion engine (see Watanabe, paragraph 0041 for a microcomputer 38 that generates an injection command signal based on engine operation information, including engine speed.), and of 
a temperature of the internal combustion propulsion engine (see Watanabe, paragraph 0041 for a microcomputer 38 that generates an injection command signal based on engine operation information, including engine temperature.) 
iv. controlling the solenoid fuel injectors using the second DC voltage, wherein: 
iv. a. there is no change in the injector control parameters when the value is higher than or equal to a threshold value (see Watanabe, paragraph 0036 for a charge permission signal which is the voltage on the positive side of the output capacitor, i.e. the voltage sent to the injectors. This charge permission signal is adjusted until it exceeds a threshold “VB,” or “>VB.” Furthermore, see paragraph 0037 for allowing a capacitor 34 to charge, but “when the capacitor voltage VC reaches the target voltage, the charge control circuit stops” at which point “the capacitor voltage VC…becomes equal to the target voltage.” Therefore, Watanabe teaches stopping the charging of capacitors, and thus providing “no change” when the value is higher than or equal to a threshold value.); and 
iv.b. at least one of the injector control parameters is changed when the value is lower than the threshold value (see Watanabe, paragraph 0075 for what happens when the output capacitor 34 is not charged to the target voltage in time. In that case, the ECU 31 reduces the required output capacitor 34 in order to prevent the delay in the opening time of the injector.  This is a change of a control parameter since this change adjusts the injection time.
the at least one of the injector control parameters of the solenoid injectors including fuel injection time (see Watanabe, paragraph 0075 for what happens when the output capacitor 34 is not charged to the target voltage in time. In that case, the ECU 31 reduces the required output capacitor 34 in order to prevent the delay in the opening time of the injector.  This is a change of a control parameter since this change adjusts the injection time. This is controlling the injectors using voltage to control the fuel injection time.)
In summary, Seufert teaches a hybrid vehicle with two different voltage networks. Watanabe teaches an internal combustion engine vehicle that also operates with two different voltage networks, one with a 12 volt battery for the engine starter, and the other with a higher voltage to operate the solenoid fuel injection system. The system of Watanabe could essentially be plugged into the vehicle of Seufert, arriving at the proposed invention of the instant application with predictable results. Furthermore, as stated in the “Response to Arguments” section above, both Seufert and Watanabe are directed to solving the same problem of reducing the delay time of an engine, especially upon startup.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Seufert, to add the additional features of controlling the electrical power supply of solenoid fuel injectors, a method comprising: i. connecting the second DC voltage to the electrical power supply of the solenoid fuel injectors; ii. reading the value of the second DC voltage; iii. adapting the control parameters of the solenoid fuel injectors on the see paragraph 0007-0008), and to reduce the delay time of an engine, especially upon startup, as recognized by Watanabe (see paragraph 0006) and Seufert (see paragraph col. 2, lines 7-12; col. 2, lines 27-30; col. 3, lines 64-66; and col. 4, lines 38-39.).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Seufert and Watanabe do not appear to explicitly further teach:
A method for controlling the electrical power supply of solenoid fuel injectors, said method comprising:
v. performing a consistency test of the adapted control parameters, the consistency test including determining if a total fuel injection time of the adapted control parameters is longer than a time available for the operating cycle
vi. lowering a number of the multiple fuel injections when the consistency test of the adapted control parameters fails.  
However, Casasso teaches:
A method for controlling the electrical power supply of solenoid fuel injectors, said method comprising:
v. performing a consistency test of the adapted control parameters, the consistency test including determining if a total fuel injection time of the adapted control parameters is longer than a time available for the operating cycle of the internal combustion propulsion engine (see Casasso, paragraph 0027, teaches a method of “monitoring the time distance between two successive fuel injections by the same injector, and merging two successive fuel injections into a single injections when said time distance becomes smaller than a predetermined minimum threshold value. In this case, the resulting single injection has an energizing time which is equivalent to the merge of the two nominally separate injections.” The examiner views the applicant’s present amendment as just a different way of saying the same thing that Casasso contemplates here. The applicant now recites: “determining if a total fuel injection time of the adapted control parameters is longer than a time available for the operating cycle of the internal combustion propulsion engine.” Casasso says in paragraph 0027, in essence and in a reasonable interpretation: If two injections can’t fit into one injection time, as judged by if they get too close to each other in time, then drop down to one injection. Casasso does contemplate the overall injection time, because Casasso teaches in paragraph 0027 that when the time difference between two successive fuel injections becomes too small, the injections actually merge into one injection. In that case the single injection has an “energizing time, which is equivalent to the merge of the two nominally separate injections” and too much fuel is let into the cylinder. Therefore, Casasso is considering what the energizing time is for not just one, but also for two separate injections. That is a total injection time. Casasso could not know that the energizing time for one merged injection is “equivalent” to the energizing time of two “separate injections” if Casasso did not know the total injection time of the two injections in the first place.); and 
vi. lowering a number of the multiple fuel injections when the consistency test of the adapted control parameters fails (see Casasso, paragraph 0027, and Fig. 2 and paragraph 0008).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Seufert and Watanabe, to add the additional features of performing a consistency test of the adapted control parameters, the consistency test including determining if a total fuel injection time of the adapted control parameters is longer than a time available for the operating cycle of the internal combustion propulsion engine; and lowering a number of the multiple fuel injections when the consistency test of the adapted control parameters fails, as taught by Casasso. The motivation for doing so would be to improve the control accuracy of the fuel injection, as recognized by Casasso (see paragraph 0013). see col. 10, line 3 and col. 10, lines 43-46.) The invention in Seufert specifically related to “the injection process” of the engine and its timing (see col. 7, lines 4-8). Casasso is directed to the same problem of a “delay” in an engine related to the fuel injectors (see paragraph 0009). The solution for Casasso is to control the injector voltage and injection start time (see paragraph 0015). Therefore, Seufert and Casasso, as well as Watanabe are all directed to the same problem. They are also in the same field of endeavor. This reasoning is consistent with case law, such as the In re Bigio decision (see MPEP §2141.01(a) I). 
This conclusion of obviousness also corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 3, Seufert, Watanabe, and Casasso teach the method according to claim 1. 
Seufert further teaches a non-transitory computer readable recording medium, on which a computer program is recorded comprising program code instructions for executing some of the steps of the method as claimed in claim 1 (see Seufert, Fig. 4, and col. 10, lines 63-65 for a control network 42 with an engine control unit ECU. See col. 11 line 66 through col 12 line 2 for power electronics 20 with a processor 26. This equipment inherently contains memory and code.)
Furthermore, Watanabe teaches a computer program a non-transitory computer readable recording medium, on which a computer program is recorded comprising program code instructions for executing some steps of the method as claimed in claim 1 (see Watanabe, paragraph 0109 for a computer with a program and memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer hardware and program containing a program code, as taught by Seufert, Watanabe, and Casasso to add the additional features of additional computer hardware containing code and memory, as taught by Watanabe. The motivation for doing so would be to have the hardware and program code components to improve the control accuracy of the fuel injection system, as recognized by Watanabe (see paragraph 0007-0008).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Seufert, Watanabe, and Casasso teach the method according to claim 1. 
Seufert further teaches:
An electronic computer for a hybrid automotive vehicle including both an internal combustion propulsion engine and an electric motor comprising means for implementing see Seufert, Fig. 4, and col. 10, lines 63-65 for a control network 42 with an engine control unit ECU. See col. 11 line 66 through col 12 line 2 for power electronics 20 with a processor 26.)
	And Watanabe further teaches:
An electronic computer for a hybrid automotive vehicle including both an internal combustion propulsion engine and an electric motor comprising means for implementing some of the method for controlling the electrical power supply of solenoid fuel injectors as claimed in claim  1 (see Watanabe, paragraph 0109 for a computer with a program and memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer, as taught by Seufert, Watanabe, and Casasso to add the additional features of a computer that performs the method steps that Watanabe teaches, as taught by Watanabe. The motivation for doing so would be to have computer hardware to improve the control accuracy of the fuel injection system, as recognized by Watanabe (see paragraph 0007-0008).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 5, Seufert, Watanabe, and Casasso teach the method of claim 2.

A non-transitory computer readable recording medium, on which a computer program is recorded comprising program code instructions for executing the steps of the method as claimed in claim 2 (see Seufert, Fig. 4, and col. 10, lines 63-65 for a control network 42 with an engine control unit ECU. See col. 11 line 66 through col 12 line 2 for power electronics 20 with a processor 26. This equipment inherently contains memory and code. See also Watanabe, paragraph 0109 for a computer with a program and memory. See also Casasso, paragraph 0020 for a computer with a processor executing code. See Rasmussen, “engine control module,” ECM, col. 2, line 46-55.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer recording medium, as taught by Seufert, Watanabe, and Casasso, to add the additional features of a computer recording medium, as taught by Casasso. The motivation for doing so would be to have a computer medium that improves the control accuracy of the fuel injection, as recognized by Casasso (see paragraph 0013). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 6, Seufert, Watanabe, and Casasso teach the method of claim 2.

An electronic computer for a hybrid automotive vehicle including both an internal combustion propulsion engine and an electric motor, comprising means for implementing a method for controlling the electrical power supply of solenoid fuel injectors as claimed in claim 2 (see Seufert, Fig. 4, and col. 10, lines 63-65 for a control network 42 with an engine control unit ECU. See col. 11 line 66 through col 12 line 2 for power electronics 20 with a processor 26. See also Watanabe, paragraph 0109 for a computer with a program and memory. See also Casasso, paragraph 0020 for a computer with a processor executing code. See Rasmussen, “engine control module,” ECM, col. 2, line 46-55.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric computer, as taught by Seufert, Watanabe, and Casasso to add the additional features of an electric computer, as taught by Casasso. The motivation for doing so would be to have an electric computer that improves the control accuracy of the fuel injection, as recognized by Casasso (see paragraph 0013). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 7, Seufert, Watanabe, and Casasso teach the method according to claim 3. 

An electronic computer for a hybrid automotive vehicle including both an internal combustion propulsion engine and an electric motor, comprising means for implementing a method for controlling the electrical power supply of solenoid fuel injectors as claimed in claim 3 (see Seufert, Fig. 4, and col. 10, lines 63-65 for a control network 42 with an engine control unit ECU. See col. 11 line 66 through col 12 line 2 for power electronics 20 with a processor 26. See also Watanabe, paragraph 0109 for a computer with a program and memory.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric computer, as taught by Seufert, Watanabe, and Casasso, to add the additional features of an electric computer that performs the method steps that Watanabe teaches, as taught by Watanabe. The motivation for doing so would be to have computer hardware to improve the control accuracy of the fuel injection system, as recognized by Watanabe (see paragraph 0007-0008).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 8, Seufert, Watanabe, and Casasso teach the method as claimed in claim 1.
Yet Seufert and Watanabe may not teach as explicitly as other art:

	However, Casasso teaches:
A method wherein the at least one of the injector control parameters of the solenoid injectors includes engine angle at the start of fuel injection (see paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as taught by Seufert, Watanabe, and Casasso to add the additional features of method wherein the at least one of the injector control parameters of the solenoid injectors includes engine angle at the start of fuel injection, as taught by Casasso. The motivation for doing so would be to improve the control accuracy of the fuel injection, as recognized by Casasso (see paragraph 0013). Furthermore, a person of ordinary skill in the art would also be motivated to combine Casasso with Seufert and Watanabe because Seufert is concerned with minimizing the delay time of an engine. This is accomplished through various means, such as providing high voltage capacitors (see col. 10, line 3 and col. 10, lines 43-46.) The invention in Seufert specifically related to “the injection process” of the engine and its timing (see col. 7, lines 4-8). Casasso is directed to the same problem of a “delay” in an engine related to the fuel injectors (see paragraph 0009). The solution for Casasso is to control the injector voltage and injection start time (see paragraph 0015). Therefore, Seufert and Casasso, as well as Watanabe are all directed to the same problem. They are also in the same field of endeavor. Therefore, there is motivation for a person of ordinary skill in the art to combine their teachings. In re Bigio decision (see MPEP §2141.01(a) I).
This conclusion of obviousness also corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:  
Casasso (US20090217914 A1), which appears to teach the same thing as the European version.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665